Poch, J. This claim comes for rehearing upon the motion of the Claimant, June Cannon Brown, pursuant to Section 79 of the “Illinois Crime Victims Compensation Act,” Ill. Rev. Stat., Ch. 70, Sec. 79 (hereafter referred to as the Act) under which a claim was made by Claimant and denied on September 17,1976, because the Claimant had not met a required condition precedent to her right to compensation under the Act. The matter was referred to a Commissioner of this Court for a hearing. The hearing disclosed that the Claimant on January 2, 1974, at about 9:30 P.M. at 400 West Cornelia Street, Chicago, Illinois, was struck by an assailant and robbed of a shopping bag containing a change purse. Claimant suffered facial injuries. Claimant was taken to St. Joseph’s Hospital where she received first aid treatment and was released. At the time of the assault, Claimant was under the care of a physician for injuries and a nervous condition as a result of a motorcycle accident which occurred in September of 1973. The Claimant was unable to present any evidence that the expenses she incurred were in any way related to the assault of January 2, 1974. Most of her bills related to her hospitalization for psychiatric treatment and care, and not related to the incident of January 2, 1974. The only bill submitted by Claimant to have any probative value was $64.00 for new glasses. Section 73 (b) of the Act limits the right of compensation to persons who have suffered a pecuniary loss of $200.00 or more attributable to a violent crime. The Court finds from the evidence that the Claimant has failed to show a pecuniary loss of $200.00 or more as required by Section 73 (b) of the “Crime Victims Compensation Act,” which is a required condition precedent for compensation under the Act. It is therefore ordered that the Court’s order of September 17, 1976, be, and is hereby affirmed, and this claim is again denied with prejudice.